Bloodworth; J.
The exceptions are to a judgment of the superior court of Fulton county, refusing to sanction a writ of certiorari. The judgment of which complaint is made is as follows: “Thé court being of the opinion that the evidence warranted the verdict; that the issues of fact were by the court submitted clearly and fairly to the jui-y for their determination; and that the petition for. certiorari does not show harmful error, I decline to sanction the within petition for certiorari.” We think the conclusions reached by the trial judge are correct, and that he properly refused to sanction the writ of certiorari.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.

Audley McLane, for plaintiff in error.
Boy Dorsey, solicitor, John A. Boykin, solicitor-general, J. W. LeCraw, contra.